In an action, inter alia, for a judgment declaring that the plaintiff is entitled to a one-half interest in certain property located in Suffolk County, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Rohl, J.), dated July 10, 1996, which granted the motion of the defendant Elizabeth Ortman to vacate a default judgment entered against her.
Ordered that the order is affirmed, with costs.
The defendant Elizabeth Ortman presented a reasonable excuse for her default in interposing an answer and a meritorious defense to the action (see, Puttney v Pearlman, 203 AD2d 333). Rosenblatt, J. P., Copertino, Pizzuto, Krausman and Florin, JJ., concur.